Case 2:20-cv-14342-AMC Document 23 Entered on FLSD Docket 01/06/2021 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                    FORT PIERCE DIVISION

                              CASE NO. 20-14342-CIV-CANNON/Maynard

  SECURITIES AND EXCHANGE COMMISION,

          Plaintiff,
  v.

  THOMAS GITY, SR., THOMAS GITY, JR., and
  TREASURE COAST PROPERTY ENTERPRISES, LLC.,

        Defendants.
  ______________________________________________/

                       ORDER REQUIRING JOINT SCHEDULING REPORT
                        AND CERTIFICATES OF INTERESTED PARTIES 1

          The parties are directed to prepare and file a joint scheduling report, as required by Local

  Rule 16.1, by February 19, 2021. In addition, by February 19, 2021, the parties, including

  governmental parties, must file Certificates of Interested Parties and Corporate Disclosure

  Statements that contain a complete list of persons, associated persons, firms, partnerships, or

  corporations that have a financial interest in the outcome of this case, including subsidiaries,

  conglomerates, affiliates, parent corporations, and other identifiable legal entities related to a party.

  Throughout the pendency of the action, the parties are under a continuing obligation to amend,

  correct, and update the Certificates.

          DONE AND ORDERED in Chambers at Fort Pierce, Florida this 6th day of January,

  2021.


                                                             _________________________________
                                                             AILEEN M. CANNON
                                                             UNITED STATES DISTRICT JUDGE
  cc:     counsel of record

  1
    The parties must not include Judge Cannon or Magistrate Judge Maynard as interested parties
  unless they have an interest in the litigation.
